IN THE
                        TENTH COURT OF APPEALS

                               No. 10-10-00066-CR

DANIEL ADAM DYKE,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2006-1593-C2


                         MEMORANDUM OPINION


      Appellant has filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.2(a).

We have not issued a decision in this appeal, and Appellant personally signed the

motion. The motion is granted, and the appeal is dismissed.



                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed August 25, 2010
Do not publish
[CR25]




Dyke v. State                                 Page 2